Citation Nr: 0725811	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  98-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for right ear hearing loss with dizziness as a result 
of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1953 to January 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 1999, the veteran was afforded a hearing before 
a Hearing Officer at a VA facility in Cincinnati, Ohio.  A 
transcript of this hearing is of record.

The veteran's appeal was most recently before the Board in 
August 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


REMAND

The veteran contends that he experiences right ear hearing 
loss with dizziness as a result of multiple right ear 
surgeries conducted at the VA Medical Center (VAMC) from 
January 1990 to July 1996 and he is therefore entitled to 
benefits under 38 U.S.C. § 1151.  The Board notes that 
pursuant to the Board's August 2005 remand, the veteran was 
provided a VA examination in October 2005.  The VA physician 
determined that the veteran's right ear hearing loss worsened 
as a result of his VA right ear operations.  In a November 
2006 addendum to the examination report, the examiner also 
opined that the veteran's dizziness, hearing loss, and 
imbalances were known complications of the veteran's five 
right ear surgical procedures and were therefore not due to 
negligence by VA health care providers.

38 C.F.R. § 3.361(d)(1) provides that to establish fault on 
VA's part in furnishing surgical treatment, it must be shown 
that the veteran's additional disability was caused by such 
surgical treatment.  In addition, it must be shown that VA 
failed to exercise the degree of care  that would be expected 
by a reasonable healthcare provider or that VA furnished 
surgical treatment without the veteran's, or his 
representative's, informed consent.  As the record contains 
no evidence that the veteran was notified of the possible 
complications resulting from his surgeries and that he gave 
his informed consent, the Board finds that a remand is 
necessary to allow for the procurement of such evidence.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should contact the 
Cincinnati VAMC and request copies of 
administrative records or other medical 
records that show the veteran provided 
informed consent prior to undergoing his 
right ear surgical procedures in January 
1990, January 1993, August 1994, June 
1996, and July 1996.  If such records 
cannot be located, a negative response 
from the Cincinnati VAMC must be added to 
the claims folders.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
the requisite opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



